Detailed Office Action
The communication dated 5/16/2022 has been entered and fully considered.
Claim 42 is new.  Claims 38 has been amended.  Claims 21-42 are pending.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that KLASCO discloses a MEMS speaker that produces sound at 8 kHz frequency and does not provide examples of high-fidelity sound of 40,000 kHz frequency (new claim 42).
	In response when KLASCO discloses an 8 kHz frequency it is disclosing an old technology.  Specifically, KLASCO states that a low sampling rate was a limitation.  As such higher frequencies are better.  Further, KLASCO shows that the analog wave is modeled by discreet pulses [Figure 1].  More discreet pulses mean the analog wave is more effectively modeled.  As such the sampling frequency is a clear result effective variable.  The person of ordinary skill in the art would look to optimize the frequency through routine experimentation to obtain better quality sound. 
The person of ordinary skill in the art would not need to do much experimentation as it is known that CD quality sound (hi-res) has a sampling rate of 44.1k (which is over twice the highest frequency that the average human can hear as required by the Nyquist-Shannon sampling theorem) [see e.g. MPEP 2144.02].
Applicant argues that there is nothing in VON HOLLON or KLASCO that suggests an aerosolizer to generate aerosol from an aerosol generating substrate.
	In response the rejection specifically states that VON HOLLON discloses an aerosolization device [Figure 2B].  It has a medication and an aerosolizer/nebulizer which aerosolizes the spray [0004, 0069].
Applicant argues that VON HOPLLON or KLASCO teach a controller operatively connected to ma MEMS sound generator.
	In response VON HOLLON discloses a sound circuit (26) which is connected to a traditional speaker [Figure 4].  The sound circuit includes memory and a controller [0046].  The speaker can be a MEMS sound generator.  KLASCO teaches the specific type of MEMS speaker claimed.

Applicant argues that in the nebulizer/aerosolizer of the instant invention does not meet the claims.  The applicant specifically argues that in the instant invention “aerosol generating substrate” refers to a substrate that releases volatile compounds upon heating.
	The applicant claims are not so limited.  In page 4, the applicant defines “aerosol-generating device” as a device that generates aerosol.  VON HOLLON generates aerosol and therefore meets this definition.  The definition is not limited to heaters as the applicant states “such as”.  The Examiner welcomes the applicant to limit their claims and include the term “heater”.
	The applicant then tries to force the term heater into the device by stating that an aerosol generating substance of the claim is a substance that upon heating releases an aerosol.  However, the aerosol generating substance is not part of the claims “to generate aerosol from an aerosol generating substrate”.   Further a liquid that can be heated to generate aerosol can also be nebulized to generate aerosol.  As such the material worked upon is not limiting the structure of the device.   VON HOLLON teaches the claims absent the term heater.
Applicant argues that VON HOLLON MEMS generator is not the same MEMS generator as the claims.
	In response VON HOLLON is combined with KLASCO which teaches the MEMS type sound of the claims.
Applicant argues that there would not be a clear expectation of success in combining KLASCO and VON HOLLON.  The applicant argues that KLASCO uses a digital audio to generate the sound while the speakers of VON HOLLON are typically analog.  The applicant argues that this would not be a simple substitution to make.
	In response the Examiner made TSM type rejection not a substitution rejection.  There is clear motivation to combine KLASCO and VON HOLLON.  The applicant’s argument that VON HOLLON speaker is typically analog is not well taken.  First, this is attorney argument not supported by evidenced.  Secondly, VON HOLLON controller is a digital device (ASIC/microcontroller) that uses digital memory (flash/eeprom).  Therefore, the controller produces digital signals.  If the speaker was analog as the applicant’s attorney alleges then there would need to be a DAC present (digital to analog converter).  KLASCO discloses that the removal of the DAC is an advantage [pg. 5].  Therefore, this is another motivation to combine VON HOLLON and KLASCO.
Applicant argues that there would not be a clear expectation of success in combining KLASCO and CAMERON.  The applicant argues that KLASCO uses a digital audio to generate the sound while the speakers of CAMERON are typically analog.  The applicant argues that this would not be a simple substitution to make.
	In response the Examiner made TSM type rejection not a substitution rejection.  There is clear motivation to combine KLASCO and CAMERON.  The applicant’s argument that CAMERON speaker is typically analog is not well taken.  First, this is attorney argument not supported by evidence.  Secondly, CAMERON controller is a digital device [0246] that uses digital memory (memory).  Therefore, the controller produces digital signals.  If the speaker was analog as the applicant’s attorney alleges then there would need to be a DAC present (digital to analog converter).  KLASCO discloses that the removal of the DAC is an advantage [pg. 5].  Therefore, this is another motivation to combine CAMERON and KLASCO.
Applicant argues that KLASCO states that the devices are not commercially viable.
	KLASCO states that they are on their way to commercialization and functional protypes have been made.  This suggests that at least functional protypes could be used or envisaged for use with the aerosolizer of CAMERON.  Further, obviousness is at the time of the invention not the time of the prior art.  As the applicant is to a use of MEMS in an aerosol device and not to any specific new design of the MEMS they both must be as commercially available at the time of the invention.   Finally, commercial availability is not a requirement of obviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-31, 35-38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0226242 VON HOLLON, hereinafter VON HOLLON, in view of MEMS Microspeakers are Truly Digital Transducers by KLASCO, hereinafter KLASCO.
	As for claim 21, 31, and 38, VON HOLLEN discloses an aerosol generating device [Figure 2B].  It has a medication and an aerosolizer/nebulizer which aerosolizes the spray [0004, 0069].  VON HOLLEN discloses a MEMS sound generator [0046] which is coupled to a controller (26) which can be an ASIC to initiate the MEMS sound generator to produce a sound [0046].  The ASIC is initiated to generate the sound of the MEMS when actuated by a switch by the user or sensor [0046, 0064].
	VON HOLLEN does not disclose the specifics of how the MEMS device works including the use of an array and digital sound reconstruction.
	KLASCO discloses MEMS use an array of elements [Figure 1].  The array of elements are individual transducers which use digital sound reconstruction which is a summation of pulses to produce sound [Figure 1].  At the time of the invention it would be obvious to use the MEMS type array disclosed in KLASCO for the device of VON HOLLEN.  The person of ordinary skill in the art would be motivated to do so by KLASCO as they have low harmonic distortion, improved flatness and higher efficiency [pg. 5 par. 3].  The person of ordinary skill in the art would expect success as KLASCO already states that a MEMS speaker can be used.  
	As for claim 22, sound is by definition compression waves of air.
	As for claim 23, VON HOLLEN produces a voice [0012] which is comprises of different frequencies (else it would be a single tone and not a voice).
	As for claim 24 and 35-37 the MEMS device produces information/instructions provided by a voice in response to the switch/sensor [0012].
	As for claim 25, 27, and 29, VON HOLLEN discloses producing sound in response to the flow sensor detecting beginning or end of inhalation [0064].  The flow sensor can measure the flow levels of the puff [0064].
	As for claim 26, VON HOLLEN disclose the use of a voice [0014] and can be active by a sensor detecting inhalation [0064].  A voice is a sound which is modulated in both frequency and intensity.  Further, VON HOLLEN discloses differing instructions [0063] depending on actuation detected.  Differing instructions have differing frequencies/intensities.
	As for claim 30, the Examiner takes Official Notice that nicotine is a known medicant that can be inhaled used to help people quit smoking.  The applicant did not argue the taking of Official Notice in the previous 2/14/2022 action and therefore this is considered AAPA. 
At the time of the invention it would be obvious to the person of ordinary skill in the art to use nicotine in the medication inhaler of VON HOLLEN.  The person of ordinary skill in the art would be motivated to do so to help a person quit smoking by supplying replacement nicotine.
As for claim 41, VON HOLLEN discloses differing instructions [0063] depending on actuation detected.  Differing instructions have differing frequencies/intensities. VON HOLLEN discloses producing sound in response to the flow sensor detecting beginning or end of inhalation [0064].  The flow sensor can measure the flow levels of the puff [0064].
Claims 21-29, 31, 32, and 34-41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0020196 CAMERON, hereinafter CAMERON, in view of MEMS Microspeakers are Truly Digital Transducers by KLASCO, hereinafter KLASCO.
As for claim 21, 31, and 38, CAMERON discloses an aerosol generating device [Figure 2B].  It has a container holding the material to be vaporized (1510) and a vaporizer (1505) which atomizes the material [Figure 15; 0232].  CAMERON discloses sound generating speaker (1518) [0162] which is coupled to a controller (1514) which can initiate the speaker to produce a sound stored in memory [Figure 15; 0163].  The processor controls the speaker to activate in response to date detected by the flow sensor (1509) [0164; Figure 15]
CAMERON discloses a speaker and states that it can be a “micro sound chip”.  CAMERON does not disclose a MEMS based speaker device which works by the use of an array and digital sound reconstruction.
KLASCO discloses MEMS use an array of elements [Figure 1].  The array of elements are individual transducers which use digital sound reconstruction which is a summation of pulses to produce sound [Figure 1].  At the time of the invention it would be obvious to use the MEMS type array disclosed in KLASCO for the device of CAMERON.  The person of ordinary skill in the art would be motivated to do so by KLASCO as they have low harmonic distortion, improved flatness, smaller thinner, clearer sounding and more power efficient [pg. 5 par. 3].  The person of ordinary skill in the art would expect success as the speaker type used would not affect the overall vaporizer of CAMERON (other than the advantages of MEMS).
As for claim 22, sound is by definition compression waves of air.
	As for claim 23, CAMERON discloses a number of harmonics [0163] which is multiple frequencies.  CAMERON also disclose sizzling which is crackling frequencies [0162]
	As for claim 24-29, and 35, CAMERON discloses producing sound in response to the flow sensor detecting high flow through the device and increasing the sound volume or begin an output of sound [0175].  The increasing intensity of volume provides information to the user of the intensity of puffing.
	As for claim 32, CAMERON discloses simulating the sizzling of a cigarette [0203].
	As for claim 33, CAMERON discloses a crackling sound [0133].  The Examiner takes the position that crackling sound emulates a kretek cigarette.  This is the same sound the applicant states that kretek cigarettes make in the instant specification.
	As for claim 34, CAMERON discloses a bubbling noise or a chirping noise which are masking noises [0162, 0166]
	As for claim 36-37 CAMERON discloses storing voices to provide information to the user [0087, 0166].
	As for claim 39, CAMERON discloses a display (911) with multiple graphical elements [Figure 10] which is in communication with the vaporizer [0109] as part of an electronic device (910).  CAMERON allows the user to select multiple modes using the interface [0109] which is sent to the vaporizer [Figure 10].  The electronic devices include smartphones and PCs [0118]
As for claim 40, CAMERON discloses that the interface can select the type of device that is being simulated [Figure 10; 0109-0110].
As for claim 41, CAMERON discloses producing sound in response to the flow sensor detecting high flow through the device and increasing the sound volume or begin an output of sound [0175].  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over CAMERON and KLASCO as applied to claim 21 above, and further in view of U.S. 2015/0245659 DePIANO et al., hereinafter DePIANO.
CAMERON and KLASCO teach the features as per above.  CAMERSON teaches that the vaporizer mimics smoking a cigarette.  However, CAMERON does not explicitly disclose nicotine as part of the vaporable substance.  
DePIANO discloses vaporizers and vaporizable substances.  DePIANO discloses mixtures with nicotine, tobacco, and/or tobacco extracts can be used a vapor composition [0079].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the known composition of DePIANO for the composition of CAMERON and KLASCO.  The person of ordinary skill in the art would expect the composition to mimic known tobacco cigarettes a goal of CAMERON.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over CAMERON and KLASCO as applied to claim 21 above, and further in view of U.S. 2015/0013693 FUISZ et al., hereinafter FUISZ.
CAMERON and KLASCO teach the features as per above.  CAMERON discloses that the device can have sounds to simulate tobacco (cigarettes/cigars) and bongs [0053].  FUISZ discloses that kretek is a mixture of cloves and tobacco [0031].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the sound of kretek for the sound of other smokable items in the vaporizer of CAMERON/KLASCO.  The person of ordinary skill in the art would expect success as the only change is the sound file.  Furthermore, CAMERON can already produce a crackling sound which the instant specification sates sounds like kretek.
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0020196 CAMERON, hereinafter CAMERON, in view of MEMS Microspeakers are Truly Digital Transducers by KLASCO, hereinafter KLASCO, as evidenced by Understanding Sample Rate, Bit Depth, and Bit rate, by HEADPHONESTY, hereinafter SAMPLE.
KLASCO discloses an 8 kHz frequency for an old technology.  Specifically, KLASCO states that a low sampling rate was a limitation.  As such higher frequencies are better.  Further, KLASCO shows that the analog wave is modeled by discreet pulses [Figure 1].  More discreet pulses mean the analog wave is more effectively modeled.  As such the sampling frequency is a clear result effective variable.  The person of ordinary skill in the art would look to optimize the frequency through routine experimentation to obtain better quality sound. The person of ordinary skill in the art would expect a higher frequency to lead to better sound.
The person of ordinary skill in the art would not need to do much experimentation as it is known that CD quality sound (hi-res) has a sampling rate of 44.1k (which is over twice the highest frequency that the average human can here as required by the Nyquist-Shannon sampling theorem) [see e.g. MPEP 2144.02 see e.g. evidence of SAMPLE].


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2011/0226242 VON HOLLON, hereinafter VON HOLLON, in view of MEMS Microspeakers are Truly Digital Transducers by KLASCO, hereinafter KLASCO, as evidenced by Understanding Sample Rate, Bit Depth, and Bit rate, by HEADPHONESTY, hereinafter SAMPLE.
KLASCO discloses an 8 kHz frequency for an old technology.  Specifically, KLASCO states that a low sampling rate was a limitation.  As such higher frequencies are better.  Further, KLASCO shows that the analog wave is modeled by discreet pulses [Figure 1].  More discreet pulses mean the analog wave is more effectively modeled.  As such the sampling frequency is a clear result effective variable.  The person of ordinary skill in the art would look to optimize the frequency through routine experimentation to obtain better quality sound. The person of ordinary skill in the art would expect a higher frequency to lead to better sound.
The person of ordinary skill in the art would not need to do much experimentation as it is known that CD quality sound (hi-res) has a sampling rate of 44.1k (which is over twice the highest frequency that the average human can here as required by the Nyquist-Shannon sampling theorem) [see e.g. MPEP 2144.02 see e.g. evidence of SAMPLE].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748